Citation Nr: 1813003	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-40 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service connected degenerative arthritis and disc disease of the cervical spine (hereinafter, a cervical spine disability) prior to September 29, 2014; an increased rating higher than 10 percent from January 2, 2015 to April 26, 2017; and an increased rating higher than 30 percent on and after April 27, 2017.

2.  Entitlement to an initial rating higher than 40 percent for service-connected right upper extremity radiculopathy associated with cervical spine disability.

3.  Entitlement to an initial rating higher than 30 percent for service-connected left upper extremity radiculopathy associated with cervical spine disability. 

4.  Entitlement to an initial compensable rating for scars related to service-connected cervical spine disability.

5.  Entitlement to an effective date prior to January 3, 2008 for the grant of service connection for headaches.

6.  Entitlement to an effective date prior to January 3, 2008 for the grant of service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	William L'Esperance, Attorney


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from December 1954 until October 1958.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, New Mexico.  

By way of background, a December 2011 Board decision denied entitlement to service connection for headaches.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted the parties' joint motion for remand (JMR) finding that the Board erred in failing to consider whether the Veteran's claim of entitlement to service connection for headaches encompassed a claim of entitlement to service connection for a cervical spine disability.  The Board's December 2011 decision was vacated, and the matter was remanded for action consistent with the parties' JMR.  The matter was then remanded by the Board in February 2014 and October 2014.  In September 2015, the Board granted entitlement to service connection for headaches and a cervical spine disability.  An October 2015 rating decision implemented the Board's grant, and assigned an initial 10 percent rating for the cervical spine disorder effective January 3, 2008; and assigned a noncompensable rating for the headaches also effective January 3, 2008.  
In his February 2016 notice of disagreement (NOD), the Veteran expressed disagreement with both the ratings and effective dates assigned for the grants of service connection for the cervical spine disability and headaches.  He also argued he should be entitled to consideration for an extraschedular rating as he was too disabled to work.  The Veteran expressed that he desired a 30 percent evaluation for his headaches and a 40 percent evaluation for the cervical spine disability. Thereafter, an August 2016 rating decision granted an initial rating of 30 percent for service-connected headaches; granted service connection for right and left upper extremity radiculopathy effective June 18, 2016; and assigned initial ratings of 40 and 30 percent for the right and left upper extremity respectively.  A May 2017 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities, and confirmed and continued the ratings for the right and left upper extremity radiculopathy.  A November 2017 rating decision then granted a temporary total evaluation (TTD) from September 29, 2014 through January 1, 2015 for cervical spine fusion surgery; entitlement to special monthly compensation based on housebound criteria from September 29, 2014 to January 1, 2015; and service connection for scar residuals of the cervical spine surgery rated as noncompensable.  The 2017 rating decision also found clear and unmistakable error in the rating decision granting service connection for right and left upper extremity radiculopathy, and amended the effective dates for those grants of service connection to be February 2, 2010.  The November 2017 rating decision also increased the rating of the cervical spine disability from 10 to 30 percent effective April 27, 2017. 

Regarding the August 2016 grant of an initial 30 percent evaluation for service connected headaches, that decision represents a full grant as to that issue sought on appeal as the Veteran specifically requested a 30 percent evaluation in his NOD.  Also, the November 2017 grant of a TTD for the period between September 29, 2014 to January 1, 2015 is a full grant as to the Veteran's increased cervical spine disability for that time period.  The Board has limited the scope of the appeal accordingly.

With regard to the right and left upper extremity radiculopathy, while the Veteran did not file any document with VA expressing disagreement with the August 2016 or May 2017 rating decisions, radiculopathy is a manifestation of his service-connected cervical spine disability.  When the Veteran disagreed with the amount of compensation awarded for the cervical spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected cervical spine disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2017).  The Board concludes that the issues of entitlement to higher ratings for right and left upper extremity radiculopathy are properly before the Board.  Similarly, while the Veteran has not expressed disagreement with the November 2017 rating decision that granted service connection for a scar related to the Veteran's 2014 cervical spine surgery, the scar is another manifestation of the Veteran's cervical spine disorder, is part and parcel of the increased rating claim on appeal, and is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The issues of entitlement to earlier effective dates for the grants of service connection for headaches and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 18, 2016, and excluding the period from September 29, 2014 to January 1, 2015, the service-connected degenerative arthritis and disc disease of the Veteran's cervical spine disability was manifested by painful range of motion with crepitus.

2. On and after June 18, 2016, the service-connected degenerative arthritis and disc disease of the Veteran's cervical spine disability was manifested by pain and crepitus with flares of cervical spine symptoms that additionally limited the range of motion of the cervical spine to 10 degrees in forward flexion.

3.  At worst, the Veteran's right upper extremity radiculopathy was characterized by moderate incomplete paralysis of the upper radicular group.

4.  Prior to June 18, 2016, the Veteran's left upper extremity radiculopathy was characterized by moderate incomplete paralysis of the upper radicular nerve roots.  

5.  On and after June 18, 2016, the Veteran's left upper extremity radiculopathy was characterized by severe incomplete paralysis of the lower radicular group.

6.  The Veteran's cervical spine surgery scars did not have characteristics of disfigurement, the identified scars were not painful or unstable, or had a total area equal to or greater than 39 square cm.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent prior to June 18, 2016, and excluding the period from September 29, 2014 to January 1, 2015, for cervical spine disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 4.1 - 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a DC 5243 (2017).

2.  On and after June 18, 2016, the criteria for a 30 percent rating, but no higher, for the service-connected cervical spine disability are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 4.1 - 4.7, 4.10, 4.14, 4.21, 4.40 , 4.45, 4.59, 4.71a DC 5243 (2017).

3.  The criteria for a rating higher than 40 percent for right upper extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DCs 8510, 8512, 8713 (2017).

4.  The criteria for an initial rating higher than 30 percent, prior to June 18, 2016, for left upper extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DCs 8510, 8512, 8713 (2017).

5.  The criteria for a 40 percent rating on and after June 18, 2016, but no higher, for left upper extremity radiculopathy are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.124a, DCs 8510, 8512, 8713 (2017).

6.  The criteria for an initial compensable rating for a scar related to cervical spine surgery are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, DCs 7800-7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  In this case, the Veteran is challenging the underlying evaluation and effective date assigned for grants of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In the August 2016 substantive appeal, the Veteran argued that the August 2016 statement of the case (SOC) failed to address headaches.  The Board notes at the time the substantive appeal was filed, the RO had not yet notified the Veteran or his attorney about the August 2016 rating decision that granted an initial 30 percent evaluation for headaches.  The attorney also expressed that the June 2016 VA examination was likely incorrectly performed because he doubted the examiner actually reviewed the claims file.  Review of the record indicates that the examiner did review the relevant treatment records and that the report is overall adequate as explained more below.  To the extent the June 2016 examiner failed to assess adequately the additional degree of functional limitation during a flare up of symptoms, the Board has supplemented the June 2016 VA examiner's findings with those of the April 2017 VA examiner in order to grant a higher evaluation.  Thus, the Board finds that the deficiency in the June 2016 examination is harmless.  Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

The Veteran seeks entitlement to higher ratings for his service-connected cervical spine disability.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).
VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's cervical spine disability is rated pursuant to Diagnostic Code 5243, which provides that intervertebral disc syndrome (IVDS) shall be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method result in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, when the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, when muscle spasm, guarding, or localized tenderness does not result in an abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.

Under the General Rating Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2017).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017).  In rating neuralgia, which is typically characterized by a dull intermittent pain of typical distribution to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2017).

Under DC 8510 for paralysis of the upper radicular group, the following ratings apply: a 20 percent rating is warranted for mild incomplete paralysis of both the minor and major extremities; 30 percent and 40 percent ratings are warranted for moderate incomplete paralysis of the minor and major extremity, respectively; 40 percent and 50 percent ratings are warranted for severe incomplete paralysis of the minor and major extremity, respectively; and 60 percent and 70 percent ratings are warranted for complete paralysis of the minor and major extremity, respectively, with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected. 38 C.F.R. § 4.124a , DC 8510.  The same ratings apply under DC 8512 for incomplete paralysis of the nerves of the lower radicular group, and 70 percent rating is warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand). 38 C.F.R. § 4.124a.

The Veteran's cervical spine surgical scar is rated noncompensable under 38 C.F.R. § 4.118 DC 7800.  Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800. A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement. Id. A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. Id. An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. Id. 

For purposes of evaluation of under 38 C.F.R. § 4.118 , the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters. 38 C.F.R. § 4.118, DC 7800, Note 1. 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the most relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

At a January 2008 VA appointment, the Veteran's cervical active range of motion was within normal limits given the Veteran's age and degenerative changes.  The Veteran had no pain with any of his cervical range of motion movements.  

A February 2010 VA primary care note documented the Veteran had numbness in his hands.  February 2010 cervical spine MRI results were significant for moderate to severe cervical spinal canal stenosis, multilevel foraminal narrowing which was severe at the right C6-C7.  

A May 2013 VA primary care note documented that the Veteran had numbness in both upper extremities and remarkable cervical spine degenerative joint disease.

An October 2013 VA neurosurgery consultation documented the Veteran had chronic neck pain and increasing clumsiness of the bilateral upper extremities. The Veteran reported that he could not feel the right upper extremity, and felt a pins and needles feeling in the left upper extremity.  The Veteran had full range of motion in the neck with pain in all directions.  He had bilateral bicep weakness and left tricep weakness.  Deep tendon reflexes were 1+ to 2+ throughout, and there was decreased sensation to light touch in the bilateral upper extremities.  The assessment was multilevel central canal and neuroforaminal stenosis contributing to cervical spondylotic myelopathy.

Upon examination at a December 2013 VA appointment, the Veteran had full range of motion in all directions of the cervical spine.  

An April 2014 VA cervical spine examination report documented the Veteran had degenerative arthritis of the cervical spine and cervical radiculopathy.  The Veteran complained of constant neck pain and loss of feeling of both arms, left greater than right.  The Veteran reported flare-ups of increased pain and "cracking" of the neck when walking or turning his neck.  Initial range of motion testing showed that forward flexion of the cervical spine ended at 45 degrees or greater, extension ended at 10 degrees, right lateral flexion ended at 20, left lateral flexion ended at 40, right lateral rotation ended at 60, and left lateral rotation ended at 40.  There was no objective evidence of painful motion.  There was no additional limitation of range of motion after repetitive use testing.  The examiner did not provide information regarding the additional functional limitation or loss of range of motion during a flare up.  There was no localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine, and there was no muscle spasm or guarding of the cervical spine that resulted in abnormal gait or abnormal spinal contour.  Strength testing showed the Veteran accomplished active movement against some resistance (4/5), and there was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination showed normal findings for the right shoulder, forearm, hand, and fingers, but decreased on the left side in all corresponding areas.  The Veteran had moderate numbness of the right upper extremity, and severe numbness of the left upper extremity related to involvement of C5/C6 nerve roots.  The examiner characterized the Veteran's right upper extremity radiculopathy as mild and the left upper extremity radiculopathy as moderate.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic manifestations of his cervical spine disorder.  The Veteran did have IVDS of the cervical spine, but no incapacitating episodes over the prior 12 months.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner reported the Veteran's cervical spine condition did not impact his ability to work.

A May 2014 VA telephone encounter note documented the Veteran was having pain to the left arm from shoulder to fingers with numbness that was unimproved by medication.  A July 2014 VA neurosurgery outpatient note documented the Veteran's weakness and numbness in his hands had progressed further, he was walking with a cane, and he had more balance problems.

A September 2014 VA primary care note reported the Veteran complained of pain in his neck during range of motion examination and he was tender to palpation in the cervical area.  The Veteran was scheduled for surgery later that month.  September 2014 VA surgical notes document the Veteran had progressive numbness and weakness in the bilateral upper extremities with increasing balance and gait difficulties.  The week prior to the surgery, the Veteran's deep tendon reflexes were 2+ bilaterally, sensation was decreased in the bilateral upper extremities and hands.  His lower extremities were intact.  The Veteran underwent a C4 diskectomy with anterior graft and cervical laminectomy of C3-6 with fusion.  

October 2014 VA treatment records document the Veteran reported doing well and regaining feeling in both arms and hands.  The Veteran had well-healing posterior midline surgical scar and anterior scar on the right anterior neck.  He did report ongoing neck pain, and numbness to the hands and fingers.  October 2014 VA neurosurgery inpatient notes report that the Veteran had been receiving rehabilitation in the spinal cord injury unit and was making progress.  He denied upper extremity pain and reported improving sensation bilateral upper extremity other than residual numbness in his hands, which was greater on the right than the left.  He had residual right upper extremity weakness that was stable compared to baseline, and neck pain.  On examination, the Veteran had decreased sensation of the bilateral hands and fingers, but improved in the bilateral arms compared to baseline.  An October 2014 spinal cord injury rehabilitation discharge note documented the Veteran had been diagnosed with progressive cervical spondylotic myelopathy in October 2013 following symptoms of chronic neck pain, bilateral upper extremity clumsiness, and balance problems.  He had presented to the Dallas VAMC in July 2014 with increased weakness and numbness in his hands and increased balance problems and underwent surgery in September 2014.  The Veteran had ongoing incomplete C1 sensory and C5 motor defects.  He had gait, mobility, and activity of daily living impairments requiring physical therapy.  

A January 2015 VA occupational therapy consultation documented the Veteran had dull, constant cervical pain he rated at a 1 on a pain scale of 1 to 10.  The Veteran's bilateral upper extremity sensation was normal, but with reduced protective sensation. A January 2015 VA neurosurgery note documented the Veteran was status post cervical surgery, and had much less pain and upper extremity numbness.  The Veteran had developed post-operative difficulty with right upper extremity abduction but it had improved.  The Veteran had fallen the month prior and his neck pain was slightly worse, but he denied any new weakness or worsening symptoms.  On observation, the Veteran displayed full abduction in the bilateral upper extremities, and his strength was 5/5 with the exception of left knuckle flexion which was 4/5.  Deep tendon reflexes were 1+ to 2+ throughout.  

At May 2015 VA medical appointment, the Veteran reported intermittent numbness and pain to the left arm since his recent spinal procedure.

An April 2016 VA emergency department note documented the Veteran had recently fallen and complained of chronic neck pain that had been made somewhat worse.  On examination, the Veteran had almost full range of motion and some paraspinal midline tenderness.

The Veteran underwent a VA cervical spine examination in June 2016.  The examiner noted current diagnoses of degenerative arthritis of the spine, IVDS, and cervical radiculopathy.  The Veteran reported constant neck pain and loss of feeling to both arms and hands, left worse than right.  He had ongoing sharp neck pain.  The Veteran was right hand dominant.  He reported flare-ups of cervical spine pain, stating that if he moved too quick it would hurt and he had to turn his entire body to see.  He stated "basically I can't do anything because I start to hurt, have to sit down; takes everything out of me."  Initial range of motion measurements showed forward flexion limited to 40 degrees, extension limited to 30 degrees, right lateral flexion limited to 40 degrees, left lateral flexion limited to 40 degrees, right lateral rotation limited to 75 degrees, and left lateral rotation limited to 70 degrees.  Pain was noted upon examination but did not result in additional functional loss.  There was no additional functional loss or range of motion limitation after three repetitions.  Regarding flare ups, the examiner was unable to provide an opinion on the additional limitations on functional ability without resorting to mere speculation, which he explained was due to the fact the Veteran was not being examined during a flare-up.  There was no guarding or muscle spasm.  There was tenderness with palpation and with range of motion, but it did not result in an abnormal gait or abnormal spinal contour.  The examiner then indicated the Veteran had limits with prolonged walking and bending down.
Muscle strength testing showed active movement against some resistance throughout the right upper extremity (4/5).  On the left, elbow flexion, elbow extension, and wrist flexion were rated 4/5; and wrist flexion, finger flexion, and finger abduction were limited to 3/5.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal.  Sensation to light touch of the right shoulder, forearm, hands, and fingers was normal.  The left shoulder, hand, and fingers demonstrated decreased sensation, but the forearm was normal.  The Veteran had the following signs and symptoms of radiculopathy: severe right and left upper extremity intermittent pain and numbness; and moderate right and left upper extremity paresthesias and/or dysesthesias.  The examiner indicated that the right upper radicular group and left lower radicular nerve roots were affected.  The examiner then indicated the Veteran had moderate right side radiculopathy and severe left side radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran had a surgical scar to the upper chest that was 1.2 centimeters long by .2 centimeters wide.  Regard the impact of the Veteran's cervical spine disability on his ability to work, the examiner reported the Veteran had difficulty holding up his head, which made it difficult to do other things.  

The Veteran underwent another VA cervical spine examination in April 2017.  The Veteran reported that he did not have any feeling or strength in his hands.  He reported flare-ups of pain rated at 5 on a scale of 1 to 10 accompanied with an additional 60 percent loss of range of motion that occurred 5 to 6 times per week.  The Veteran had difficulty turning his head from side to side, standing for prolonged periods, driving for long distances, and walking long distances.  Initial range of motion measurements showed flexion limited to 30 degrees, extension limited to 15 degrees, right lateral flexion limited to 30 degrees, left lateral flexion limited to 30 degrees, right lateral rotation limited to 50 degrees and left lateral rotation limited to 40 degrees.  The Veteran had increased pain with turning his head side to side, and pain noted in all ranges of motion.  There was not pain in weight-bearing.  There was also objective evidence of mild local tenderness to the neck and shoulder area.  The Veteran was able to perform three repetitions without additional loss of range of motion.  
The examiner reported that during a flare up pain and weakness significantly limited functional ability.  The additional limitation was described in terms of decreased range of motion findings as follows: forward flexion limited to 10 degrees, extension limited to 5 degrees, right lateral flexion limited to 15 degrees, left lateral flexion limited to 15 degrees, right lateral rotation limited to 25 degrees   The Veteran did not have guarding or muscle spasm of the cervical spine.  There were no other additional, contributing factors to disability.  

Muscle strength testing showed bilateral elbow flexion, elbow extension, and wrist flexion rated 4/5; and bilateral wrist extension, finger extension, and finger abduction rated 3/5.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal.  The Veteran had decreased sensation to light touch in the shoulders, forearms, hands, and fingers.  The Veteran had mild radicular symptoms of bilateral upper extremity intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner reported the Veteran had bilateral mild radiculopathy of the upper and lower radicular groups.  There was no ankylosis, and the Veteran had not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran used a wheelchair, cane, and walker to help with locomotion.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's cervical spine disability.  The cervical spine disability impacted the Veteran's ability to work due to difficulty turning the head side to side, lifting, and gripping.  The Veteran also had difficulty with prolonged standing, sitting, driving, or walking.  There was pain in both passive range of motion and in non-weight bearing.  The Veteran had a scar from his 2014 cervical spine surgery, but the scar was not painful or unstable, did not cover a total area equal to or greater than 39 square centimeters; nor was the scar located on the head, face, or neck.  The scar was located on the cervical spine and measured 4.3 centimeters long and .1 centimeter wide.

      1.  Cervical spine disability

Prior to June 18, 2016; the Veteran's cervical spine disability has not warranted a rating higher than 10 percent.  Toward the beginning of the appeal period, available VA treatment records show the Veteran's active range of motion of the cervical spine was normal, and the Veteran did not have pain with any movements.  See January 2008 VA treatment record.  Through the end of 2013, the Veteran had a full range of motion in his neck with pain in all directions.  The Veteran first reported flare ups of neck pain at the April 2014 VA examination characterized by increased pain and cracking of the neck, but he did not report any additional functional limitation.  Although the 2014 VA examiner did not attempt to characterize the additional degree of functional limitation during a flare in terms of range of motion, the Veteran did not report additional functional loss.  Rather, he only reported increased pain and cracking.  The Veteran did not have any incapacitating episodes during that time.  The evidence of painful motion of the cervical spine with an otherwise normal range of motion warrants a 10 percent evaluation for an actually painful joint, but no higher.  38 C.F.R. § 4.59.

On and after June 18, 2016, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating for the cervical spine disability are met.  This finding is based on the Veteran's reports of additional functional limitation during a flare up.  At the June 2016 VA examination, the Veteran reported that during a flare he essentially was unable to turn his head and was severely limited due to pain.  The June 2016 VA examiner reported they were unable to express the additional functional impairment during a flare in terms of range of motion as the Veteran was not flared at the time of examination.  However, the Board finds this inadequate as the examiner failed to explain why the Veteran's lay testimony on additional functional limitation was insufficient.  The April 2017 examiner, in consideration of the Veteran's testimony regarding additional functional impairment during a flare, indicated that during a flare-up of symptoms forward flexion of the cervical spine was limited to 10 degrees.  When forward flexion of the cervical spine is limited to 15 degrees or less, a 30 percent evaluation is warranted.  Due to the inadequacy of the June 2016 examiner's opinion in light of the Veteran's reports of additional limitations during flares, the Board finds that the April 2017 VA examination most adequately captures the severity of the Veteran's cervical spine disability on and after June 18, 2016.  As such, the Veteran's cervical spine disability has warranted a 30 percent rating since June 18, 2016 when the record first shows additional functional limitation during flare ups of cervical spine symptoms.

The Veteran's cervical spine disability has not warranted a rating higher than 30 percent for any period on appeal as there is no evidence of ankylosis, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In sum, the criteria for an initial rating higher than 10 percent prior to June 18, 2016 are not met; and the criteria for a 30 percent rating were met on and after that date, but no higher.

      2.  Radiculopathy

The Veteran's right and left upper extremity radiculopathy are rated under 38 C.F.R. § 4.124a, DC 8713 for neuralgia.  Under that diagnostic code the Veteran's current evaluations represent the maximum allowable ratings for neuralgia.  The Board finds, however, that ratings under DCs 8510 and 8512 are more appropriate as the specific nerves involved have been identified and the Veteran's symptoms encompass more than dull and intermittent pain as is typically characterized by neuralgia.

Overall, during the course of the appeal the Veteran's bilateral upper extremity radiculopathy has been characterized by numbness, clumsiness, pins and needle feeling, muscle weakness without atrophy, decreased sensation and occasional pain. See January 2010 VA treatment note; see May 2013 VA treatment record; see October 2013 VA neurosurgery consultation; see April 2014, June 2016, and April 2017 VA examinations; see October 2014 VA SCI note.  

Based on the foregoing, the Board finds that entitlement to a rating higher than 40 percent for right upper extremity radiculopathy is not warranted.  The Veteran is right-handed.  Thus, the right upper extremity is the major extremity.  For the entire period on appeal, at worst the Veteran's right upper extremity radiculopathy has been assessed as moderately incomplete paralysis of the upper radicular group.  See June 2016 VA examination.  The Board acknowledges that the June 2016 VA examiner documented the Veteran had severe right upper extremity symptoms of intermittent pain and numbness, with other moderate symptoms.  At that time sensation to light touch was normal in the right arm.  Despite noting severe intermittent pain and numbness, the examiner opined that overall, the Veteran's right upper extremity radiculopathy was "moderate," not "severe," and the Board cannot substitute its own medical judgement for that of the competent VA medical examiner.  Rather, the Board gives great deference to the VA examiner's opinion regarding the overall severity of the Veteran's radiculopathy based on their medical education, training, and experience, and based on his interview of the Veteran, examination of him, and review of the claims file.  There is no competent medical evidence showing more severe symptomatology for this period to meet the criteria for the next higher ratings under Diagnostic Code 8510.  At no point in the appeal has the Veteran had complete paralysis of the right upper radicular group.  In sum, the criteria for a rating higher than 40 percent for right upper extremity radiculopathy for a major extremity are not met. 38 C.F.R. § 4.124a DC 8510.

Regarding the left upper extremity radiculopathy, prior to June 18, 2016 the criteria for a rating higher than 30 percent are not met.  Prior to June 18, 2016, at worst the Veteran's left upper extremity was characterized by moderate incomplete paralysis of the upper radicular group.  See April 2014 VA examination report.  While the April 2014 VA examiner documented the Veteran had severe numbness of the left upper extremity, overall the examiner classified the Veteran's left sided radicular symptoms as moderate.  At that time deep tendon reflexes were normal, and there was no muscle atrophy although muscle strength overall was rated 4/5.  Again, and for the reasons stated above, the Board gives great deference to the findings of the April 2014 VA examiner.  There is no competent medical evidence showing more severe symptomatology for this period to meet the criteria for the next higher ratings under Diagnostic Code 8510.  

On and after June 18, 2016, the Veteran's left upper extremity has warranted a 40 percent evaluation for severe incomplete paralysis of the lower radicular group of the minor extremity.  The June 2016 VA examiner documented the Veteran had left upper extremity weakness, with severe left upper extremity pain and numbness.  The Veteran's left side had more weakness and less sensation than the right, and the examiner assessed the Veteran's left sided radiculopathy as severe.  While the April 2017 VA examiner found the Veteran's left sided radiculopathy to be less severe, the record is otherwise unclear whether there has been an improvement in symptoms.  Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that the criteria for a 40 percent rating for severe incomplete paralysis of the left upper extremity are met for the entire period on and after June 18, 2016.  Entitlement to a higher rating for a minor extremity is not warranted as there is no evidence the Veteran has complete paralysis of the left upper extremity.  In sum, prior to June 18, 2016 the Veteran's left upper extremity radiculopathy has warranted a 30 percent evaluation, and on and after June 18, 2016 it has warranted a 40 percent evaluation, but no higher.  38 C.F.R. § 4.124a DC 8512.

      3.  Scars

Finally, a compensable initial rating is not warranted for painful or unstable scars or scars of the neck associated with the cervical spine disorder.  The June 2016 VA examiner documented that the Veteran's scar related to cervical spine surgery was located on the upper chest, measured 1.2 centimeters by .2 centimeters, and was not on the neck.  The April 2017 VA examiner noted a scar on the cervical spine measured 4.3 centimeters by .1 centimeters, and also noted a scar on the upper chest measuring 1.2 centimeters by .2 centimeters.  Neither the 2016 or 2017 examiners noted any characteristics of disfigurement, the identified scars were not painful or unstable, have a total area equal to or greater than 39 square cm.  VA treatment records similarly show the surgical scars to be well-healed.  Thus, entitlement to a compensable evaluation for a scar is not met.  See 38 C.F.R. § 4.118, DCs 7800-7804 (2017).

      4.  Extraschedular Rating

In January 2016, the Veteran's attorney wrote that the Veteran was disabled and unemployable and that therefore VA should consider the application of an extraschedular rating.  The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's cervical spine disability and associated neurologic manifestations are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's cervical neck symptoms of pain, range of motion limitation, gait imbalance, crepitus and other functional loss are expressly contemplated by 38 C.F.R. § 4.59, The General Rating Formula at 38 C.F.R.§ 4.71, and the Deluca provisions.  The Veteran's radicular symptoms of numbness, weakness, paresthesias/dysesthesias, are contemplated by 38 C.F.R. § 4.120 and 4.124a DC 8510 and 8512.  To the extent the Veteran argues that the collective impact of his service-connected disabilities warrants extraschedular evaluation, VA regulation only allows for extraschedular consideration under C.F.R§ 3.321(b)(1) for the effects of a single service connected disability and not for the combined effects of service-connected disabilities.  38 C.F.R § 3.321(b)(1) (effective Jan. 8, 2018).  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 


ORDER

A rating higher than 10 percent prior to June 18, 2016 [excluding the period from September 29, 2014 to January 1, 2015] for the service-connected degenerative arthritis and disc disease of the cervical spine is denied.

A 30 percent rating effective June 18, 2016 for the service-connected degenerative arthritis and disc disease of the cervical spine disability is granted, subject to the controlling regulations governing the payment of monetary benefits.

A rating higher than 40 percent for right upper extremity radiculopathy is denied.

An initial rating higher than 30 percent, prior to June 18, 2106, for left upper extremity radiculopathy is denied.

A 40 percent rating, but no higher, for left upper extremity cervical radiculopathy on and after June 18, 2016 is granted, subject to the controlling regulations governing the payment of monetary benefits.

An initial compensable rating for scars related to cervical spine surgery is denied.


REMAND

Regarding the Veteran's claims of entitlement to earlier effective dates for the grants of service connection for headaches and a cervical spine disability, remand is required for issuance of a statement of the case.  The Veteran's February 2016 NOD indicated disagreement with the effective dates assigned in the October 2015 rating decision.  To date, a statement of the case has not been issued addressing these issues.  On remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal as to those issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case addressing the issues of entitlement to effective dates earlier than January 3, 2008 for the grants of service connection for headaches and a cervical spine disability.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


